Citation Nr: 0633473	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-23 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1966 through 
August 1968.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a July 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

The Board notes that the veteran's claim for PTSD was 
previously remanded to the RO via the Appeals Management 
Center (AMC) due to improper and/or inadequate VCAA notice 
per a Board decision dated April 2006.  


FINDINGS OF FACT

The veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.304(f) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veteran's Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, he was not 
provided with the notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal until May 2006, after the date of the 
adverse determination.  Despite the untimely notice provided 
to the veteran concerning these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
the final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection.  Thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

In the instant case, the Board concludes that the RO letter 
sent in May 2003, (prior to the July 2003 adverse 
determination), along with a subsequent letter sent May 2006, 
adequately informed the veteran of the evidence and 
information (1) necessary to substantiate the claim; (2) that 
VA would seek to provide; and (3) that the veteran was 
expected to provide.  The letter also essentially told the 
veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
the VA's duty to notify has been fully satisfied with respect 
to the claim.

The duty to assist has also been satisfied.  The veteran's 
service medical records have been obtained.  The veteran was 
also provided with a VA evaluation for PTSD.  The Board notes 
that the veteran requested another VA examination; however, 
the Board has reviewed the examination report of record and 
there is nothing indicating that it is inadequate.  
Therefore, the Board finds that another VA examination is not 
warranted.  The veteran has not identified any further 
evidence with respect to his claim, and the Board is 
similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 
128 (1997).

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke...in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-41 (1997).


History and Analysis

The veteran contends that he has PTSD as a result of his 
service in Vietnam.  

The veteran's service medical records show no diagnoses of, 
or treatment for, mental or psychiatric disabilities.  The 
veteran reported suffering from "nervous trouble" in his 
report of medical history upon induction, dated March 1966.  
However, the veteran's examination upon induction, dated 
March 1966, notes no psychiatric abnormalities.  The 
veteran's examination upon separation, dated August 1968, 
similarly notes no psychiatric abnormalities.

The veteran was afforded a VA evaluation for PTSD.  During 
the evaluation, the veteran told the examiner that he is a 
recipient of the Bronze Star and Combat Infantry Badge.  He 
also reported being separated from his company while in 
combat and being able to find his way back to the company a 
day or two later.  The veteran also described a situation in 
which a grenade exploded in a little girl's lap and that as a 
result the little girl had to be medi-vaced out of the area.  
The veteran reported difficulty staying asleep, bad dreams, 
including combat or trauma-related dreams, which worsened 
after he stopped drinking.  The veteran also complained of 
periods of depression but noted that he has never been 
suicidal.  He also denied needing to, or making an effort to, 
avoid situations or feelings that might arouse recollections 
of any trauma.  He further stated he was able to watch war 
movies, and that they did not particularly upset him 
emotionally.  He reported that he has a loving and close 
relationship with his wife, as well as has friends and 
relationships.  He did complain about difficulty staying 
asleep, occasional outbursts of anger, and an exaggerated 
startle response.  The examiner did not provide a diagnosis 
of PTSD, stating that the veteran did not fulfill the full 
diagnostic criteria for a diagnosis of PTSD.  The examiner 
noted that in particular, the veteran did not endorse enough 
items in the categories of persistence, avoidance, and 
stimuli associated with the trauma, or numbing of general 
responsiveness.  

There is no competent medical evidence showing a current 
diagnosis of PTSD.  To the contrary, the VA examiner 
specifically stated that the veteran did not meet the 
diagnostic criteria for a current diagnosis of PTSD, 
specifically because the veteran did not endorse enough items 
in the categories of persistence, avoidance, and stimuli 
associated with the trauma, or numbing of general 
responsiveness.  In absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

Because there is no current diagnosis of PTSD, the evidence 
does not show that the veteran has a current disability 
related to, or incurred in service.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for PTSD is denied.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


